Order entered June 17, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00548-CR

                               SHEREE ESPINOSA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-85977-2012

                                           ORDER
       The Court REINSTATES the appeal.
       On May 24, 2013, we ordered the trial court to make findings regarding why the clerk’s
and reporter’s record had not been filed. We ADOPT the findings that: (1) appellant desires to
pursue the appeal; (2) appellant had been unable to timely pay for the records because she was
on unpaid medical leave for a short period of time; and (3) appellant has now paid for the
records. We received the clerk’s record on May 22, 2013.
       We ORDER court reporter Tammy Landers to file the reporter’s record within THIRTY
DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to
Tammy Landers, certified shorthand reporter, and to counsel for all parties.
                                                      /s/   DAVID EVANS
                                                            JUSTICE